                                        Case 4:21-cv-04413-HSG Document 17 Filed 09/10/21 Page 1 of 4



                                  1   CONCHITA E. LOZANO-BATISTA, Bar No. 227227
                                      CRAIG L. SCHECHTER, Bar No. 308968
                                  2   WEINBERG, ROGER & ROSENFELD
                                      A Professional Corporation
                                  3   1375 55th Street
                                      Emeryville, California 94608
                                  4   Telephone (510) 337-1001
                                      Fax (510) 337-1023
                                  5   E-Mail: courtnotices@unionsounsel.net
                                              clozano@unioncounsel.net
                                  6           cschechter@unioncounsel.net

                                  7
                                      Attorneys for Plaintiffs
                                  8
                                                                  UNITED STATES DISTRICT COURT
                                  9
                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                 10

                                 11
                                      THE BOARD OF TRUSTEES, in their                     No. 4:21-cv-04413-HSG
                                 12   capacities as Trustees of the LABORERS
                                      HEALTH AND WELFARE TRUST FUND                       PLAINTIFFS’ REQUEST TO
                                 13                                                       CONTINUE CASE MANAGEMENT
                                      FOR NORTHERN CALIFORNIA, et al.,                    CONFERENCE; ORDER THEREON
                                 14
                                                                   Plaintiffs,
                                 15
                                              v.
                                 16

                                 17   PMK CONTRACTORS LLC, a California
                                      Limited Liability Company,
                                 18
                                                                   Defendant.
                                 19

                                 20

                                 21

                                 22   TO: THE CLERK OF THE COURT AND DEFENDANT PMK CONTRACTORS LLC, A

                                 23   California Corporation:

                                 24          Pursuant to Civil Local Rule 7-10, Plaintiffs hereby request that the Case Management

                                 25   Conference (“CMC”), currently scheduled for September 14, 2021 at 2:00 p.m., be continued for

                                 26   approximately sixty (60) days.

                                 27

                                 28
WEINBERG, ROGER &                                                                    1
   ROSENFELD
 A Professional Corporation              PLAINTIFF’S REQUEST TO CONTINUE CASE MANAGEMENT CONFERENCE
                                         Case No. 4:21-cv-04413-HSG
       1375 55th Street
  Emeryville, California 94608
       (510) 337-1001
                                        Case 4:21-cv-04413-HSG Document 17 Filed 09/10/21 Page 2 of 4



                                  1           Plaintiffs filed their Complaint against Defendant on June 9, 2021. Plaintiffs served the

                                  2   Summons and Complaint on Defendant by substituted service on June 15, 2021. Plaintiffs filed a

                                  3   proof of service with this Court on June 16, 2021.

                                  4           On July 6, 2021, the parties filed a joint Stipulation Extending Time to Answer

                                  5   Complaint. On July 7, 2021, this Court issued an Order extending the date for Defendant to file a

                                  6   response pleading until July 16, 2021. On July 16, 2021, Defendant filed an Answer to the

                                  7   Complaint.

                                  8           Since July 16, 2021, counsel for the parties have been in actively communicating with one

                                  9   another regarding a settlement to this matter. The parties believe that a settlement is forthcoming.

                                 10   For these reasons, Plaintiffs request that the Court continue the September 14, 2021 Case

                                 11   Management Conference for approximately sixty (60) days.

                                 12           The above stated facts are set forth in the accompanying Declaration of Craig L. Schechter

                                 13   in Support of Plaintiffs Request Continue Case Management Conference, filed herewith.

                                 14
                                      Dated: September 10, 2021                         WEINBERG, ROGER & ROSENFELD
                                 15                                                     A Professional Corporation

                                 16
                                                                                        /s/ Craig L. Schechter
                                 17                                              By:    CRAIG L. SCHECHTER
                                                                                        Attorneys for Plaintiffs
                                 18   151698\1203539

                                 19

                                 20                    ORDER CONTINUING CASE MANAGEMENT CONFERENCE

                                 21           Based upon the foregoing Request to Continue of Case Management Conference and

                                 22   Declaration of Craig L. Schechter in Support thereof, the Court orders a continuance of the

                                 23   September 14, 2021 Case Management Conference for approximately sixty (60) days, or as soon
                                                                                                              S DISTRICT
                                 24   thereafter as a court date is available.                             ATE           C
                                                                                                          T
                                                                                                                           O
                                                                                                     S




                                                                                                                            U
                                                                                                    ED




                                 25
                                                                                                                             RT
                                                                                                UNIT




                                                                                                                       D
                                                                                                                  DENIE
                                 26
                                                                                                                                 R NIA




                                      Dated: 9/10/2021                                                                       . m Jr
                                                                                       HONORABLEe HHAYWOOD           S. Gillia     S. GILIAM, JR.
                                                                                                NO




                                 27                                                                       a y wo o d
                                                                                                                                 FO




                                                                                                      d g
                                                                                                   Ju
                                                                                       United States   District Court District Judge
                                                                                                 RT




                                                                                                                             LI




                                 28                                                                      ER
                                                                                                    H




                                                                                                                           A




                                                                                                       C      N
                                                                                            2        F
WEINBERG, ROGER &                                                                      D IS T IC T O
   ROSENFELD                                                                                 R
 A Professional Corporation              PLAINTIFF’S REQUEST TO CONTINUE CASE MANAGEMENT CONFERENCE
                                         Case No. 4:21-cv-04413-HSG
       1375 55th Street
  Emeryville, California 94608
       (510) 337-1001
                                        Case 4:21-cv-04413-HSG Document 17 Filed 09/10/21 Page 3 of 4



                                  1   CONCHITA E. LOZANO-BATISTA, Bar No. 227227
                                      CRAIG L. SCHECHTER, Bar No. 308968
                                  2   WEINBERG, ROGER & ROSENFELD
                                      A Professional Corporation
                                  3   1375 55th Street
                                      Emeryville, California 94608
                                  4   Telephone (510) 337-1001
                                      Fax (510) 337-1023
                                  5   E-Mail: courtnotices@unionsounsel.net
                                              clozano@unioncounsel.net
                                  6           cschechter@unioncounsel.net

                                  7
                                      Attorneys for Plaintiffs
                                  8
                                                                    UNITED STATES DISTRICT COURT
                                  9
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                 10

                                 11
                                      THE BOARD OF TRUSTEES, in their                         No. 3:21-cv-04413-HSG
                                 12   capacities as Trustees of the LABORERS
                                      HEALTH AND WELFARE TRUST FUND                           DECLARATION OF CRAIG L.
                                 13                                                           SCHECHTER IN SUPPORT OF
                                      FOR NORTHERN CALIFORNIA, et al.,                        PLAINTIFFS’ REQUEST TO
                                 14                                                           CONTINUE CASE MANAGEMENT
                                                                     Plaintiffs,              CONFERENCE
                                 15
                                                 v.
                                 16

                                 17   PMK CONTRACTORS LLC, a California
                                      Limited Liability Company,
                                 18
                                                                     Defendant.
                                 19

                                 20

                                 21

                                 22          I, Craig L. Schechter, declare as follows:

                                 23          1.       I am an attorney with the law firm of Weinberg Roger and Rosenfeld, located at

                                 24   1375 55th Street, Emeryville, California, 94608, the attorneys for Plaintiffs in this matter. I have

                                 25   knowledge of the facts stated in this Declaration and I could and would testify competently

                                 26   thereto.

                                 27          2.       Plaintiffs filed their Complaint in this matter on June 9, 2021.

                                 28                                                       1
WEINBERG, ROGER &
   ROSENFELD
                                         DECLARATION OF CRAIG L. SCHECHTER IN SUPPORT OF PLAINTIFF’S REQUEST TO CONTINUE
 A Professional Corporation
       1375 55th Street
                                         CASE MANAGEMENT CONFERENCE
  Emeryville, California 94608
       (510) 337-1001
                                         Case No. 3:21-cv-04413-HSG
                                        Case 4:21-cv-04413-HSG Document 17 Filed 09/10/21 Page 4 of 4



                                  1           3.       Defendant was served by substituted service on June 15, 2021. Plaintiffs filed a

                                  2   proof of service with this Court on June 16, 2021.

                                  3           4.       On July 6, 2021, the parties filed a joint Stipulation Extending Time to Answer

                                  4   Complaint.

                                  5           5.       On July 7, 2021, this Court issued an Order extending the date for Defendant to

                                  6   file a response pleading until July 16, 2021.

                                  7           6.       Defendant filed an Answer to the Complaint on July 16, 2021.

                                  8           7.       Since that date, counsel for the parties have been actively communicating with one

                                  9   another regarding settlement of this matter. The parties believe that a settlement is forthcoming.

                                 10           8.       Based upon these facts, Plaintiffs request that the Case Management Conference

                                 11   currently set for September 14, 2021 at 2:00 P.M. be continued for approximately sixty (60) days

                                 12   to allow the parties to finalize the terms of a settlement.

                                 13           I declare under penalty of perjury that the forgoing is correct.

                                 14
                                      Dated: September 10, 2021                        WEINBERG, ROGER & ROSENFELD
                                 15                                                    A Professional Corporation
                                 16
                                                                                       /s/ Craig L. Schechter
                                 17                                            By:     CRAIG L. SCHECHTER
                                                                                       Attorneys for Plaintiffs
                                 18
                                      151698\1203521
                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28                                                       2
WEINBERG, ROGER &
   ROSENFELD
                                         DECLARATION OF CRAIG L. SCHECHTER IN SUPPORT OF PLAINTIFF’S REQUEST TO CONTINUE
 A Professional Corporation
       1375 55th Street
                                         CASE MANAGEMENT CONFERENCE
  Emeryville, California 94608
       (510) 337-1001
                                         Case No. 3:21-cv-04413-HSG
